Citation Nr: 1725551	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for neurological symptoms, to include nerve pain, to also include as due to an undiagnosed illness.

2.  Entitlement to an initial increased rating for gastrointestinal symptoms, to include chronic abdominal pain and diarrhea (IBS), evaluated as 10 percent disabling prior to August 12, 2015, and as 30 percent disabling therefrom.

3.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran, his mother and father



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.  His military
records indicate service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) 

In a June 2016 rating decision, the RO increased the Veteran's disability rating for IBS to 30 percent, effective August 12, 2015.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified before the undersigned at a September 2016 Videoconference hearing.  The hearing transcript is of record. 

In September 2016, the Veteran submitted additional evidence, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A disability manifested by neurological signs or symptoms, to include nerve pain, was not present in service or until years thereafter; is not shown to have been caused by any in-service event, including as a result of service in the Persian Gulf; and is shown to be the result of the Veteran's psychiatric disability.

2.  The Veteran's IBS has been manifested by more or less constant abdominal distress and diarrhea for the entire period on appeal.

3.  For the period beginning August 12, 2015, the Veteran receives the highest schedular rating available for IBS; there is no evidence of symptomatology warranting consideration under a different diagnostic code or extraschedular evaluation.


CONCLUSIONS OF LAW

1.  A disability manifested by neurological symptoms, to include nerve pain, was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016). 

2.  The criteria for a 30 percent disability rating, but no higher, for IBS have been met for the period prior to August 12, 2015.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2016).

3.  The criteria for a disability rating in excess of 30 percent for IBS have not been met from August 12, 2015.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021. 38 C.F.R. § 3.317(a)(i). 

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4). 

To qualify for compensation under above-indicated provisions, "Persian Gulf Veteran" is defined as "a Veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317(d)(1).  "Southwest Asia Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2). 

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records are negative for evidence of a neurological condition or symptoms of a neurological diagnosis.

Treatment records from the VA Medical Center in Mountain Home (to include Bristol Outpatient Clinic) show that in December 2010, the Veteran was diagnosed with mild essential tremors when he stretched his arms.  On neurological examination in May 2011, he was noted to have a fine tremor in the hands.  Treatment records also show that he was prescribed medication for tremors.  These tremors were noted to be of unknown etiology, but there is no evidence that the tremors were related to the Veteran's active military service, including exposure to environmental hazards in the Persian Gulf.  Additional VA treatment records from the Bristol Regional Medical Center dated from July 2008 to April 2010 show normal neurological examinations.  Records do show that the Veteran reported experiencing essential tremors in October 2012, but further records show neurological exams were within normal limits and current records show no tremor, but do indicate further evaluation for possible neurological symptoms associated with his non-service connected cervical spine and thoracolumbar spine conditions.  

On VA examination in July 2011, the Veteran reported a peripheral nerve condition with constant, crushing pain in all extremities and the trunk.  He also complained of a sharp, jabbing, stabbing pain that occurred intermittently.  There was no established diagnosis for these symptoms.  Neurological examination was essentially normal, and the examiner concluded that the Veteran's reported peripheral nerve pain does not exist, and opined that the Veteran's reported symptoms of nerve pain are only symptoms of somatic complaint manifestations of his depression and are not specific diseases with a known diagnosis by themselves, and are not related to exposure to environmental hazards he experienced during military service in Southwest Asia. 

There is no other medical opinion of record contradicting the July 2011 opinion, and there is no evidence otherwise linking the Veteran's current symptoms of nerve pain to service, including environmental hazards in the Persian Gulf.

With regard to the essential tremors diagnosed during VA treatment in 2010, 2011 and 2012, the Board notes that although the July 2011 examiner did not discuss this disorder, there is no evidence of record linking the disorder to the Veteran's military service, to include exposure to environmental hazards in the Persian Gulf.  

The Board also notes that the Veteran is currently service connected for fibromyalgia, previously characterized as a chronic pain condition, to include joint and muscle pain, based on his reports of generalized all over body pain.  See November 2013 Board decision and November 2013 rating decision.  To grant the Veteran another separate rating under Diagnostic Code 8513 for nerve pain in the extremities would violate the rule against pyramiding, as the rating would still be based on pain, albeit nerve pain, in the extremities, which the Veteran is already service connected for.  See 38 C.F.R. §§ 4.14 , 4.25; Esteban v. Brown, 6 Vet. App. at 261-62.

Furthermore, the Board notes that the claimed neurological condition the Veteran is seeking service connection for may not be separately service connected if determined to be a manifestation of his service-connected psychiatric disorder.  See Brady v. Brown, 4 Vet. App. 203 (1993) (addressing whether a veteran may receive separate ratings for a psychiatric disorder and physical symptoms associated with that disorder); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (citing the application, in Brady, of an "exception to the rule that all disabilities are to be rated separately").  As noted above, the July 2011 VA examiner opined that the Veteran's reported symptoms of nerve pain are only somatic complaints (complaints that have no medical explanation) of his depression.  The Veteran is currently service connected for PTSD (also claimed as insomnia, memory lapse, depressed mood, anxiety, and panic due to Gulf War).  See June 2011 rating decision.  Therefore, the medical evidence of record shows that the Veteran's claimed nerve pain has been attributed to his already service-connected psychiatric disorder, rather than to organic causes.  See Brady, supra.

The Board also acknowledges that the Veteran is competent to report on events and symptoms he has experienced.  However, the etiologies of the Veteran's reported symptoms are not subject to lay observation, and fall outside the realm of common knowledge of a lay person.  The diagnosis of a neurological disorder is based on clinical findings, to include radiological and neurological studies, and is medical in nature.  Due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, he has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little, if any, probative value when offered to establish medical etiology.  See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran has described experiencing are in any way related to a current diagnosis is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of any current or past diagnoses related to the subjective symptoms for which he seeks service connection is not competent evidence to create the requisite nexus, and the Board also finds the medical evidence of record more probative on that issue.

As a final matter, the Board has considered whether the Veteran's complaints of neurological symptoms, including nerve pain, are manifestations of an undiagnosed illness.  However, the symptoms of nerve pain the Veteran has described have been attributed to his depression, which is part of his service-connected PTSD - a known clinical diagnosis.  Furthermore, the only other neurological disorder noted during the appeal period, essential tremors, is also a known clinical diagnosis.  The July 2011 examiner opined that the complaints of nerve pain are somatic manifestations of the Veteran's depression.  The opinion is not perfect, in that the examiner did not discuss the Veteran's earlier diagnosis of essential tremors.  However, as noted above, there is no medical evidence of record indicating that the essential tremors diagnosed earlier in the appeal period are related to the Veteran's active service, including exposure to environmental hazards in the Persian Gulf.  Furthermore, as noted above, no probative medical opinion countering this opinion has been submitted in support of the Veteran's claim.  Thus, the Board finds that as the Veteran's neurological symptoms, including nerve pain, during the claims period are manifestations of somatic complaints associated with the Veteran's clinical diagnosis of depression, and have been linked to a known clinical diagnosis (essential tremors), the provisions relating to undiagnosed illness are inapplicable.  38 C.F.R. § 3.317 (2016).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard does not apply.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  

A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected IBS has been rated by the RO under the provisions of Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this regulatory provision, a rating of 0 percent is warranted where there is mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance and abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

In a November 2013 rating decision, the RO granted service connection for gastrointestinal symptoms to include chronic abdominal pain and diarrhea (IBS).  A noncompensable (0%) evaluation was assigned, effective January 20, 2009.  In a May 2014 rating decision, the RO increased the rating for the Veteran's service-connected IBS to 10 percent, effective January 20, 2009.  In a June 2016 rating decision, the RO increased the rating for the Veteran's service-connected IBS to 30 percent, effective August 12, 2015.

The Veteran's medical history shows various bowel complaints to include abdominal pain of unclear etiology as early as 2008, with persistent and recurrent diarrhea and recurrent episodes of gastric emptying (GE) and heartburn.  Records from 2009 show continued reports of abdominal pain with no identified diagnosis, and reports of radiating pain with symptoms of reflux.  He was diagnosed in July 2009 with gastroesophageal reflux disease.  On VA examination in February 2010, there was no identified gastrointestinal distress.  In March 2010, the Veteran again reported experiencing abdominal pain.  An additional colonoscopy was performed, which revealed no explanation for the Veteran's pain.  An April 2010 gastrointestinal clinic note indicates ongoing chronic diarrhea with histological evidence of terminal ileitis with an exact etiology unestablished.  In September 2010, the Veteran sought treatment for ongoing abdominal pain and diarrhea.  He reported off and on diarrhea for five years and persistent abdominal pain with cramping.  On VA examination in July 2011, he reported GE, which began with heartburn and reflux in 1991.  On a subsequent examination he reported a diagnosis of Crohn's disease with frequent cramping, abdominal pain and loose stools four to five times per day and one episode of rectal bleeding.  He indicated that a recent colonoscopy did not reveal any pathology.  He reported weight fluctuations and loss of appetite.  He underwent a complete examination for Crohn's disease and any other gastrointestinal disorder, but no diagnosis was shown to exist.  A July 2011 colonoscopy revealed likely irritable bowel syndrome.  The Veteran reported lower abdominal cramping and diarrhea, and indicated that he had between four to six liquid/partially formed stools per day.  In August 2011, he reported considerable fluctuations in weight.  In January 2012, he was diagnosed with GE.  In December 2012, he reported experiencing nausea and diarrhea almost daily.  

The Veteran continued to complain of abdominal pain and diarrhea throughout
2012 and 2013.  In August 2013, he reported that he continued to experience lower abdominal cramping and liquid stools anywhere from four to six times per day.  The VA physician opined this condition was likely irritable bowel syndrome (IBS).  VA treatment records from 2013-2014 do not show complaints of gastrointestinal symptoms.  However, VA treatment records in April 2015 note frustration with gastrointestinal issues and complaints of uncontrollable diarrhea.  Furthermore, during VA examination in August 2015, symptoms of the Veteran's IBS included diarrhea, abdominal distension, nausea and vomiting.  Severe cramping with diarrhea, nausea, and vomiting was noted to occur several times a week.  Episodes of bowel disturbance with abdominal distress occurred and the frequency was more or less constant abdominal distress.  Episodes of exacerbations or attacks occurred with diarrhea 2 to 3 times daily on a weekly average and nausea and vomiting occurred several times a week.  Exacerbations in the past 12-months have occurred 7 or more times.  The examiner also noted abdominal bloating and lower "diffuse" abdominal discomfort.

A 30 percent rating under Diagnostic Code 7319 requires that there be severe symptoms of irritable colon syndrome, including diarrhea and more or less constant abdominal distress.  The evidence shows that the Veteran has complained of abdominal pain and distress and chronic diarrhea, with other occasional symptoms of GE, heartburn, reflux and fluctuations in weight, almost throughout the entire appeal.  He was noted in July 2011 via colonoscopy to likely have irritable bowel syndrome.  Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating, but no higher, under Diagnostic Code 7319 is warranted for the period prior to August 12, 2015.

The 30 percent rating for IBS is the maximum schedular rating assignable for evaluation of IBS under Diagnostic Code 7319.  Id.  Therefore, the Veteran is in receipt of the highest schedular rating available for this disability from August 12, 2015, the effective date of his 30 percent rating.  A higher rating is not warranted.

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  See 38 C.F.R. § 4.118, Schedule of Ratings-Digestive System.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher schedular rating other than that discussed above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board finds that the rating criteria contemplate the Veteran's IBS.  The Veteran's IBS manifests abdominal pain and cramping, chronic diarrhea, nausea, vomiting, and abdominal distension.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  In addition, the record does not indicate either through lay or medical evidence that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's disability is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.  


ORDER

Service connection for neurological symptoms, to include nerve pain, to also include as due to an undiagnosed illness, is denied.

An increased rating of 30 percent, but no higher, for gastrointestinal symptoms, to include chronic abdominal pain and diarrhea (IBS), is granted prior to August 12, 2015.

A rating in excess of 30 percent for gastrointestinal symptoms, to include chronic abdominal pain and diarrhea (IBS), from August 12, 2015, is denied.


REMAND

The Veteran contends that he has been unemployable as a result of his service-connected disabilities since February 2012.  See August 2013 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and September 2016 Video Conference Hearing transcript.

The Veteran is service connected for PTSD, evaluated as 50 percent disabling since January 20, 2009; fibromyalgia, previously shown as chronic pain condition, to include joint and muscle pain, evaluated as 40 percent disabling since January 20, 2009; and gastrointestinal symptoms to include chronic abdominal pain and diarrhea (IBS), evaluated as 30 percent disabling.  He meets the schedular criteria for a TDIU as of January 20, 2009.  38 C.F.R. § 4.16(a).

During a January 2014 VA PTSD examination, the Veteran reported that his medical problems are the primary obstacles to maintaining gainful employment.  The examiner opined that based upon the interview data alone, the Veteran's current occupational impairment due to PTSD and depression is mild.  

During a January 2014 VA examination for fibromyalgia, it was noted that the condition impacted the Veteran's ability to work.

Private treatment records from Dr. C., dated in May 2014 and a June 2014 VA Disability Benefits Questionnaire examination show the Veteran was diagnosed with PTSD and recurrent major depressive disorder (MDD).  Private physician, Dr. C., opined that based on the clinical data and results of psychological testing, the Veteran is likely unemployable, given his current symptoms (depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships), concentration difficulty, and need for social isolation.

During his August 2015 VA examination for his IBS, the Veteran reported increased symptomatology severe enough to warrant an increased rating.  However there was no indication during the examination of how the disability now impacts his ability to maintain gainful employment.

The Veteran was afforded another VA examination in July 2016.  The examiner diagnosed MDD and PTSD, with symptoms that cannot be differentiated.  The examiner concluded that the psychiatric disability causes mild to moderate deficits with potential limitations on employment.

September 2016 treatment records from the Bristol VA Outpatient Clinic indicate that the Veteran has received treatment since September 2009 for PTSD and major depression.  The notes also indicate that over the course of his treatment, the Veteran's emotional health has been severely hampered by the changes in his physical health, specifically, his service-connected pain and gastrointestinal conditions, and he has become a "virtual hermit."  It was concluded by his treating professionals that while his physical condition may not rise to the level one might expect to be debilitating, because of how he views the world through the prism of his depressed mood and suspiciousness due to PTSD, all these maladies combine to immobilize him, and given the interplay of the emotional and physical components of his service-connected conditions, the Veteran lacks the capability to hold a job of any kind.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  There is no medical opinion of record addressing the combined effect of all the Veteran's currently service-connected disabilities on his ability to work.  

The Board also notes that during his September 2016 Video Conference hearing, the Veteran testified that he had applied for disability benefits from the Social Security Administration (SSA), but was not sure whether he had been approved.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The SSA records are relevant to the Veteran's claim because they could contain information regarding the impact of his service-connected disabilities on his ability to maintain gainful employment.

As any SSA disability determination and related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.

The appellant is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Contact the SSA and obtain a copy of that agency's decision, if any, concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

3.  Following completion of the above, provide the Veteran's claims file to an appropriate clinician to comment on functional impairment caused by all of the Veteran's service-connected disabilities, relative to his ability to obtain and maintain substantially gainful employment.  An in-person examination is only required if deemed necessary by the examiner.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

Based on a review of the claims file and any examination conducted, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and the occupational limitations associated with these conditions, without consideration of his age or non-service-connected disabilities.  Age and non-service-connected disability should neither be mentioned nor considered.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested assessment.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an assessment to be made.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issue on appeal.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


